Order unanimously affirmed without costs. Memorandum: In deciding whether to permit the filing of a late claim, the Court of Claims has broad discretion, and that court’s decision will be reversed only where its discretionary power clearly has been abused (Simpson v State of New York, 96 AD2d 646; Block v New York State Thruway Auth., 69 AD2d 930). The court properly rejected movants’ conten*963tion that their inability to secure counsel constituted an excuse for their delay in filing a claim (see, Simpson v State of New York, supra). Additionally, the movants failed to demonstrate factually that the injuries suffered by Richard Musto prevented him from consulting with an attorney within the 90-day statutory period for filing a claim (see, Court of Claims Act § 10). The court’s denial of permission without prejudice to a further application is supported by the record and should not be disturbed. (Appeal from order of Court of Claims, NeMoyer, J. — late notice of claim.) Present — Denman, J. P., Boomer, Pine, Balio and Davis, JJ.